Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 1 of 24 Page ID #:2399




  1 Michael Tenenbaum, Esq. (No. 186850)
  2 mt@post.harvard.edu
    THE OFFICE OF MICHAEL TENENBAUM, ESQ.
  3 1431 Ocean Ave., Ste. 400
    Santa Monica, CA 90401-2136
  4
    Tel (424) 246-8685
  5 Fax (424) 203-4285
  6 Counsel for Plaintiffs
  7
  8                             UNITED STATES DISTRICT COURT

  9                          CENTRAL DISTRICT OF CALIFORNIA

10                                     WESTERN DIVISION

11
      ASSOCIATION DES ÉLEVEURS DE                 Case No. 2:12-cv-05735-SVW-RZ
12
      CANARDS ET D’OIES DU QUÉBEC, a
13    Canadian nonprofit corporation; HVFG
      LLC, a New York limited liability           PLAINTIFFS’ OPPOSITION TO
14    company; and SEAN “HOT”                     DEFENDANT’S MOTION TO
15    CHANEY, an individual;                      DISMISS

16                               Plaintiffs,      Date:      April 13, 2020
17                                                Time:      1:30 p.m.
                  – against –                     Courtroom: 10A
18
      XAVIER BECERRA, in his official             Hon. Stephen V. Wilson
19
      capacity as Attorney General of
20    California;
21                               Defendant.
22
23
24
25
26
27
28


                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 2 of 24 Page ID #:2400




  1                                                TABLE OF CONTENTS
  2
      INTRODUCTION AND SUMMARY OF OPPOSITION ......................................... 1
  3
      THE RELEVANT PROCEDURAL AND FACTUAL BACKGROUND .................... 2
  4
  5 ARGUMENT ............................................................................................................. 3
  6 I.         The Legal Standard on a Motion to Dismiss Requires the Court to Accept
               Plaintiffs’ Factual Allegations as True and to Determine Whether They
  7
               State a Claim for Declaratory Relief as a Matter of Law .................................. 3
  8
      II.      Plaintiffs Have Sufficiently Alleged a Claim for a Declaratory Judgment
  9            that § 25982 Does Not Apply to Sales of Their Foie Gras Products that
10             Take Place Outside California, Even if a Product is Sent to a Recipient in
               California ......................................................................................................... 4
11
               A.       Plaintiffs Satisfy the Legal Standard for a Declaratory Relief Claim ....... 4
12
               B.       Plaintiffs’ Complaint Alleges Concrete Facts Enabling This Court
13
                        to Declare Whether § 25982 Applies When Their Foie Gras
14                      Products Are Sold Outside California and Shipped Here ....................... 5
15             C.       Section 25982 Applies Only to a Product Actually “Sold in
                        California”—Not to Products Sold Outside the State But Sent
16
                        Here—And Defendant Provides No Sensible Reasons to Rule
17                      Otherwise. ............................................................................................. 8
18                      1.        The Plain Language of § 25982 Is Limited to Products “Sold
19                                in California” ............................................................................... 8

20                      2.        Unlike Other Statutes, § 25982 Does Not Include Any
                                  Special or More Expansive Definition of the Term “Sold in
21                                California” ................................................................................... 8
22                      3.        There Is No Actual Evidence of Legislative Intent to Extend
23                                § 25982 to Out-of-State Sales. ................................................... 10

24                      4.        Absent a Special Definition, California Courts Look to the
                                  Commercial Code’s Default Rule for Where a Sale of Goods
25
                                  Is Deemed to Take Place. ........................................................... 12
26
                        5.        The Legislature Knows Full Well How to Proscribe the
27                                Conduct Defendant Is Now Threatening to Punish — Such
28

                                                                     - i-
                             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 3 of 24 Page ID #:2401




  1                             as the Shipment, Distribution, or Delivery of Foie Gras
                                Products — But It Chose Not to Prohibit That Activity. ............ 14
  2
                       6.       Applying § 25982 to Sales from Out-of-State Sellers Would
  3                             Violate the Presumption Against Extraterritoriality ................... 15
  4
                       7.       Declaring § 25982 Applicable Only to Products Sold by
  5                             Sellers in California to Buyers in California Respects the
                                Doctrine of Constitutional Avoidance ........................................ 15
  6
              D.       Extending the Application of § 25982 to the Sale of Plaintiffs’
  7
                       Products Outside California Based on Their Shipment to an
  8                    Address in California — As Defendant Proposes — Would Lead to
                       Absurd Results and Would Only Magnify the State’s Burden on
  9                    Interstate and Foreign Commerce. ....................................................... 16
10
      CONCLUSION ....................................................................................................... 19
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                - ii -
                            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 4 of 24 Page ID #:2402




  1                                             TABLE OF AUTHORITIES

  2 Cases
  3 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ...................................................................... 4
  4
      Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Becerra,
  5           870 F.3d 1140 (9th Cir. 2017) ....................................................................... 11
  6 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................... 4
  7 BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 573 (1996) ........................................ 16
  8
    City of Fontana v. Cal. Dep’t of Tax & Fee Admin.,
  9       17 Cal.App.5th 899 (Cal. Ct. App. 2017) ...................................................... 12
10
      City of South San Francisco v. Board of Equalization,
11            232 Cal.App.4th 707 (Cal. Ct. App. 2014) .................................................... 12
12
      Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Constr. Trades Council,
13            485 U.S. 568 (1988)....................................................................................... 15
14 MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128-29 (2007) .......................... 5
15
   Mysel v. Gross, 70 Cal.App.3d Supp. 10 (Sup. Ct. App. Dep’t 1977) ...................... 13
16
17 North American Meat Institute v. Becerra,
         No. 2:19-cv-08569-CAS, 2020 WL 919153 (C.D. Cal. Feb. 24, 2020).......... 18
18
   People v. Garcia, 2 Cal.5th 792 (2017) .................................................................... 15
19
20 Sam Francis Fdn. v. Christies, Inc., 784 F.3d 1320 (9th Cir. 2015).......................... 18
21 Sharkey v. O’Neal, 778 F.3d 767 (9th Cir. 2015) ...................................................... 4
22
      Sullivan v. Oracle Corp., 51 Cal.4th 1191, 1207 (2011).......................................... 15
23
24
      W. Watersheds Project v. Kraayenbrink, 632 F.3d 472 (9th Cir. 2011) ..................... 5

25
      Statutes, Regulations, and Rules
26
      28 U.S.C. § 2201 ..................................................................................................... 4
27
      Fed. R. Civ. P. 8         ..................................................................................................... 3
28

                                                                    - iii -
                           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 5 of 24 Page ID #:2403




  1 Fed. R. Civ. P. 12 ..................................................................................................... 3
  2 Fed. R. Civ. P. 57 ..................................................................................................... 4
  3 Cal. Bus. & Prof. Code § 22761 .......................................................................... 9, 13
  4 Cal. Comm. Code § 1104 ........................................................................................ 13
  5
      Cal. Comm. Code § 2102 .................................................................................. 12, 13
  6
      Cal. Comm. Code § 2106 ........................................................................................ 12
  7
      Cal. Comm. Code § 2401 ........................................................................................ 12
  8
      Cal. Corp. Code § 25008 ......................................................................................... 14
  9
10 Cal. Food & Agric. Code § 27519.5 ........................................................................ 13
11 Cal. Health & Safety Code § 108042 ........................................................................ 9
12 Cal. Health & Safety Code § 11107.2 ..................................................................... 14
13 Cal. Health & Safety Code § 14950 .......................................................................... 9
14
   Cal. Health & Safety Code § 24532 .......................................................................... 9
15
   Cal. Health & Safety Code § 25982 .................................................................. passim
16
   Cal. Health & Safety Code § 25990 .......................................................................... 9
17
18 Cal. Health & Safety Code § 25991 .......................................................................... 9
19 Cal. Health & Safety Code § 25996 ........................................................................ 14
20 Cal. Pen. Code § 597z.............................................................................................. 14
21 Cal. Rev. & Tax Code § 25135 ............................................................................... 14
22
23
24
25
26
27
28

                                                                  - iv -
                            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 6 of 24 Page ID #:2404




  1                 INTRODUCTION AND SUMMARY OF OPPOSITION
  2         Section 25982 of the California Health and Safety Code provides that “[a]
  3 product may not be sold in California if it is the result of force feeding a bird for the
  4 purpose of enlarging the bird’s liver beyond normal size” (emphasis added). As the
  5 Court certainly knows, the parties are locked in a long-running controversy in light of
  6 Defendant’s continuing threats to enforce § 25982 against the sale of Plaintiffs’ foie
  7 gras products. Defendant contends that the California ban applies even to sales con-
  8 summated outside California by out-of-state sellers if foie gras products are so much as
  9 shipped or received here.
10          The Court’s recent order on Plaintiffs’ First Cause of Action for declaratory relief
11 made no determination of the phrase “sold in California” as used in § 25982, let alone
12 as applied when Plaintiffs’ foie gras products are sold by sellers outside California but
13 sent to recipients here. The Court declined to issue a declaratory judgement at that
14 time, explaining that “[t]he exact circumstances of the sale (including how, when, and
15 where title is passed or the goods are delivered) are not properly before us because they
16 have not been presented with sufficient specificity.” (Dkt. 212 at 8.) The Court
17 granted Plaintiffs leave to amend their declaratory relief claim, which they have done.
18          Plaintiffs’ Fourth Amended Complaint provides precisely the factual allegations
19 this Court needs to determine whether § 25982 applies to the sales of Plaintiffs’ foie
20 gras products at issue in this case. Plaintiffs have clearly and specifically alleged that
21 they and out-of-state sellers of their products in New York, New Jersey, Nevada, and
22 other States receive orders through the Internet (or by telephone or email), fulfill those
23 orders from their non-California facilities, and deliver their products to shippers (e.g.,
24 FedEx or UPS) outside California, who then transport the products to the recipient’s
25 address — which, until Plaintiffs were forced to refrain from doing so out of fear of
26 prosecution under § 25982, was often in California (and which would resume if this
27 Court grants the declaratory and injunctive relief Plaintiffs seek).
28          This Court should now resolve the question of whether § 25982 applies to such

                                                 - 1-
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 7 of 24 Page ID #:2405




  1 sales — the answer to which should be that the statute does not extend to them and
  2 was never intended to reach those sales. Put simply, Defendant’s motion to dismiss
  3 must fail because: (1) Defendant attempts to re-write § 25982 so as to broaden it be-
  4 yond anything the Legislature actually enacted; and (2) Defendant makes it sound as if
  5 Plaintiffs’ only argument is that § 25982 is somehow exclusively governed by the
  6 Uniform Commercial Code. That California’s Commercial Code includes a default rule
  7 — defining the location of a sale as the place where title is transferred and designates
  8 that place as the location where the seller delivers to a shipper (which matches the
  9 dictionary’s definition) — is just one among seven broader arguments that favor
10 Plaintiffs’ legal position on this claim.
11          Plaintiffs’ claim for declaratory relief is further supported by: the plain language
12 of § 25982; the absence of any special or more expansive definition of the term “sold in
13 California” that would extend to delivery from outside California; the lack of any
14 actual evidence of legislative intent to include such transactions; the Legislature’s
15 decision not to include any of the statutory terms it does when it seeks to ban products
16 from even being transported or shipped to California; the presumption against extrater-
17 ritoriality; and the doctrine of constitutional avoidance. These all support a construc-
18 tion of § 25982 that is limited to foie gras products that are actually “sold in Califor-
19 nia” — and that does not punish the sale of products in other States, even if the
20 products are ultimately shipped to addresses in California.
21          Accordingly, the Court should deny Defendant’s motion to dismiss — and should
22 grant Plaintiffs’ cross-motion for summary judgment on this cause of action.
23
             THE RELEVANT PROCEDURAL AND FACTUAL BACKGROUND
24
            The procedural background of this action is well-known to the Court. Plaintiffs
25
     thus provide here only a brief recitation of the developments relevant to this motion.
26
     Plaintiffs filed this action on July 2, 2012, challenging the constitutionality and appli-
27
     cation of § 25982. (Dkt. 1.) Plaintiffs have amended their complaint at several points
28
     — but only once following a ruling on a motion to dismiss. Most recently, Defendant
                                                  - 2-
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 8 of 24 Page ID #:2406




  1 moved to dismiss Plaintiffs’ Third Amended Complaint, and Plaintiffs filed an
  2 opposition and a cross-motion for summary judgment. (Dkt. 202, 205.)1 On January
  3 14, 2020, this Court issued an order granting Defendant’s motion and denying
  4 Plaintiffs’ motion. (Dkt. 212.) In its order, the Court permitted Plaintiffs to amend
  5 their cause of action for declaratory relief. (Id. at p. 9.)
  6         On February 4, 2020, Plaintiffs filed their Fourth Amended Complaint (“4AC”),
  7 which sets forth their amended cause of action for declaratory relief. The 4AC includes
  8 a host of more specific allegations — as set forth more fully in Section II.B infra —
  9 regarding the manner in which Plaintiffs’ foie gras products are sold outside of Califor-
10 nia but shipped to recipients here. Whether through other sellers or by Hudson Valley
11 itself, Plaintiffs’ allegations crystallize the issue to be decided by the Court, especially as
12 Defendant continues to threaten to enforce § 25982 against the sale of Plaintiffs’ pro-
13 ducts by out-of-state sellers who so much as cause foie gras products to be shipped to
14 recipients in California. (Dkt. 213 at ¶¶ 112-132.)
15
                                            ARGUMENT
16
      I.    The Legal Standard on a Motion to Dismiss Requires the Court to Accept
17          Plaintiffs’ Factual Allegations as True and to Determine Whether They State a
            Claim for Declaratory Relief as a Matter of Law.
18
            A motion to dismiss challenges the legal sufficiency of the claims in the
19
      complaint. Fed. R. Civ. P. 12(b)(6). A complaint “that states a claim for relief must
20
      contain … a short and plain statement of the claim showing that the pleader is entitled
21
      to relief.” Fed. R. Civ. P. 8(a)(2). To withstand a motion to dismiss, a complaint
22
      “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
23
24
      1
         Defendant’s motion incorrectly recites that, in the most recent exchange of
25
   dispositive motions, “Plaintiffs moved for partial summary judgment on their
26 Commerce    Clause and ‘impossibility preemption’ claims.” (Dkt. 214 at 3:13-14.) The
   claims that were actually the subject of Plaintiffs’ motion for summary judgment did
27 not include their Commerce Clause claim but, rather, included both their claim for
28 impossibility preemption and their claim for declaratory relief as to the application of
   § 25982 to out-of-state sales.
                                                   - 3-
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 9 of 24 Page ID #:2407




  1 is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
  2 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court “must accept as true
  3 all factual allegations in the complaint and draw all reasonable inferences in favor of
  4 the nonmoving party.” Sharkey v. O’Neal, 778 F.3d 767, 768 n.1 (9th Cir. 2015).
  5 “When there are well-pleaded factual allegations, a court should assume their veracity
  6 and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,
  7 556 U.S. at 679.
  8 II.     Plaintiffs Have Sufficiently Alleged a Claim for a Declaratory Judgment that
  9         § 25982 Does Not Apply to Sales of Their Foie Gras Products that Take Place
            Outside California, Even if a Product is Sent to a Recipient in California.
10
            A.    Plaintiffs Satisfy the Legal Standard for Declaratory Relief Claim.
11          The legal standard on a claim for declaratory relief is well-known to this Court.
12 Fed. R. Civ. P. 57. “In a case of actual controversy within its jurisdiction, … any court
13 of the United States … may declare the rights and other legal relations of any interested
14 party seeking such declaration.” 28 U.S.C. § 2201. Plaintiffs’ First Cause of Action
15 squarely alleges “a case of actual controversy” as required for this Court to provide the
16 declaratory relief Plaintiffs seek. 28 U.S.C. § 2201; Fed. R. Civ. P. 57. The amended
17 complaint alleges that “Hudson Valley itself and sellers of Plaintiffs’ foie gras products
18 outside California now face prosecution under § 25982 by Defendant … when the[ir]
19 products are shipped to persons in California after title has passed from a seller outside
20 California[.]”2 (4AC ¶ 127.)
21
   2
          Defendant’s Motion suggests that Plaintiffs’ “First Cause of Action can only be
22
   asserted by Hudson Valley, because Plaintiffs Canadian Association and Chaney do not
23 allege that they sell force-fed foie gras products from outside California to buyers in
   California.” Mot. at 5 n.3. Defendant’s objections misunderstand Plaintiffs’ allega-
24 tions and the relief sought. The claim for declaratory relief asks this Court to declare
25 § 25982 unenforceable as applied to out-of-state sales of foie gras products that are
   “shipped to persons in California after title has passed from a seller outside the State of
26 California, such as where, as described above, out-of-state sellers accept orders for foie
27 gras products outside California and deliver foie gras products to shippers outside
   California for delivery to a shipping address in California.” (4AC, Prayer for Relief
28 ¶ A1.) The relief sought plainly embraces the controversy alleged with respect to each
   Plaintiff, including Chef Chaney as a former seller and ready buyer of out-of-state foie
                                                 - 4-
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 10 of 24 Page ID #:2408




  1         As this Court ruled in January, “Plaintiffs assert that the law should be read not
  2 to capture circumstances where an offending product is ‘shipped to the California
  3 consumer from an out-of-state location, [but] title passed out of state ….’ Id. Through
  4 its responsive pleadings, California has demonstrated that it would seek to enforce
  5 § 25982 against such a sale.” (Dkt. 212 at p. 8 (modifications in original).)
  6         “The dilemma posed by that coercion — putting the challenger to the choice
  7 between abandoning his rights or risking prosecution — is a dilemma that it was the
  8 very purpose of the Declaratory Judgment Act to ameliorate.” MedImmune, Inc. v.
  9 Genentech, Inc., 549 U.S. 118, 128-29 (2007). Plaintiffs thus satisfy the legal standard
 10 for declaratory relief.
 11         B.     Plaintiffs’ Complaint Alleges Concrete Facts Enabling This Court to
 12                Declare Whether § 25982 Applies When Their Foie Gras Products Are
                   Sold Outside California and Shipped Here.
 13
            In January, this Court granted Defendant’s motion to dismiss Plaintiffs’ First
 14
      Cause of Action — while granting Plaintiffs leave to amend — because “[t]he exact
 15
      circumstances of the sale (including how, when, and where title is passed or the goods
 16
      are delivered) are not properly before us because they have not been presented with
 17
      sufficient specificity.” (Dkt. 212 at p. 8.) The Court invited Plaintiffs to adduce
 18
      additional facts in the form of an evidentiary submission: “For this Court to properly
 19
      grant declaratory relief, Plaintiffs must present declarations or other evidence which
 20
      establish sufficient facts for the Court to determine Plaintiffs’ proposed course of
 21
      action.” (Id. at p. 9.) Plaintiffs have done so in connection with their cross-motion for
 22
      summary judgment. (Dkts. 218-1, 216.) In any event, Plaintiffs’ Fourth Amended
 23
      Complaint now provides the Court with sufficient allegations to determine whether
 24
 25
    gras products (4AC ¶¶ 5, 19) (i.e., a “person” in California to whom foie gras would
 26 be shipped) and the Canadian Farmers as an organization representing its members
    whose foie gras products are sold outside of California and would be shipped to
 27 recipients in California if lawful, (id. ¶ 17). W. Watersheds Project v. Kraayenbrink,
 28 632 F.3d 472, 483 (9th Cir. 2011) (“It is common ground that an organization can
    assert the standing of its members.”) (internal edits omitted).
                                                  - 5-
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 11 of 24 Page ID #:2409




  1 § 25982 applies to out-of-state sales of Plaintiffs’ foie gras products that are sent to
  2 addresses in California — and to conclude that § 25982 does not.
  3         To begin with, Plaintiffs’ Fourth Amended Complaint specifically alleges that
  4 Hudson Valley, which is based in New York, receives orders for foie gras through its
  5 website, which is hosted on a server outside California. (4AC ¶ 117-118.) The website
  6 can be accessed from anywhere in the world (including California). (Id. ¶ 117.) It
  7 collects both a credit card billing address and a shipping address, but Hudson Valley
  8 cannot determine from any information it collects whether the purchaser is actually in
  9 California or not at the time of purchase. (Id.) “When it receives a completed order for
 10 a foie gras product through its website (or by email, telephone, or fax), Hudson Valley
 11 personnel in Sullivan County, New York, fulfill the order from Hudson Valley’s
 12 facilities in Sullivan County, New York. Hudson Valley physically delivers the product
 13 to a third-party shipping company, typically UPS or FedEx, and typically for overnight
 14 delivery, at its facilities in Sullivan County, New York. The shipping company
 15 thereafter transports the product to the recipient designated by the purchaser, which,
 16 until as recently as January 2019, included recipients in California.” (Id. ¶ 119.) It
 17 bears repeating that Hudson Valley raises its ducks and turns them into wholesome
 18 poultry products for sale in commerce in full compliance with New York and federal
 19 law. (Id. ¶¶ 18, 94.)
 20         The same goes for other non-California sellers of Plaintiffs’ foie gras products,
 21 such as those from the Canadian Farmers — who also raise their ducks in full
 22 compliance with the laws of Quebec and of Canada. (Id. ¶¶ 17, 95.) Plaintiffs’ Fourth
 23 Amended Complaint alleges that “the foie gras products produced by both Hudson
 24 Valley and members of the Canadian Farmers, such as Palmex — have also been sold
 25 through numerous third-party sellers that are similarly not located in California but
 26 that have (before January 8, 2019) shipped to recipients in California and that have
 27 been forced to refrain from doing so based on Defendant’s and the District Attorneys’
 28 threats of prosecution under § 25982.” (Id. ¶ 122.) “These sales similarly take place

                                                  - 6-
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 12 of 24 Page ID #:2410




  1 through the out-of-state sellers’ websites as well as through orders placed by email,
  2 telephone, and fax”—all outside California. (Id.)
  3         As common examples, Plaintiffs explain that “leading third-party sellers of the
  4 Canadian Farmers’ foie gras products are located in New Jersey and Pennsylvania. Like
  5 Hudson Valley itself, these sellers all operate and accept orders through their websites
  6 outside California (or through emails or telephone calls directed to them outside
  7 California).” (Id. ¶ 123.) “Like Hudson Valley itself, these sellers’ personnel outside
  8 California fulfill the orders from their facilities outside California. They physically
  9 deliver the foie gras products to third-party shipping companies, typically UPS or FedEx
 10 (and in some cases the United States Postal Service), at their facilities outside California.
 11 The shipping companies thereafter transport the product to the recipients designated by
 12 the purchasers, which, until as recently as January 2019, included recipients in
 13 California.” (Id. ¶ 124.) These out-of-state sellers of Plaintiffs’ foie gras products had
 14 shipped to recipients in California while this Court’s permanent injunction against
 15 enforcement of § 25982 was in effect but (since January 2019) have been forced to
 16 refrain from doing so based on threats of prosecution from Defendant and the District
 17 Attorneys he supervises. (Id. ¶¶ 122, 127, 131-132.)
 18         These allegations establish the exact situations for which Plaintiffs’ First Cause of
 19 Action seeks declaratory relief.3 Indeed, in an effort to respond to the concern the
 20 Court articulated in its recent order regarding the many hypothetical situations that
 21 could place in question the applicability of § 25982, Plaintiffs’ Fourth Amended
 22 Complaint alleges the following: “For the sake of clarification, Plaintiffs do not seek a
 23 determination as to any of the three ‘hypotheticals’ imagined by the Court in its order
 24
 25   3
          While Plaintiffs are confident that the allegations in the Fourth Amended
 26 Complaint  are particular enough for this Court to address the immediate (and non-
    hypothetical) question of § 25982’s inapplicability to remote sales of their products, the
 27 declarations filed in support of Plaintiffs’ motion for summary judgment provide
 28 additional evidence regarding the manner of Plaintiffs’ out-of-state foie gras sales.
    (Dkts. 216-1 – 216-5.)
                                                  - 7-
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 13 of 24 Page ID #:2411




  1 of January 1[4], 2020, and Plaintiffs do not believe that there is a dispute between the
  2 parties regarding the enforceability of § 25982 in those examples.” (Id. ¶ 129.)
  3 Plaintiffs have thus provided concrete allegations enabling this Court to answer the
  4 specific question of whether § 25982 applies to their conduct while avoiding any other
  5 hypothetical situation not properly before the Court.
  6         C.     Section 25982 Applies Only to a Product Actually “Sold in California”
  7                — Not to Products Sold Outside the State But Sent Here — and
                   Defendant Provides No Sensible Reasons to Rule Otherwise.
  8
            As in his prior motion to dismiss, Defendant’s primary argument is that “the
  9
      application of § 25982 does not turn on where title passes under the UCC. Rather,
 10
      section 25982 applies to all sales in California, including all sales of force-fed foie gras
 11
      products purchased from an out-of-state seller that are delivered to a buyer in
 12
      California.” Mot. at p. 5 (emphasis added). There are at least seven compelling
 13
      reasons for this Court to reject Defendant’s reading of § 25982 — and to declare that it
 14
      does not apply to Plaintiffs’ foie gras products sold in commerce by out-of-state sellers
 15
      outside California, even if the products are sent to addresses here.
 16                1.      The Plain Language of § 25982 Is Limited to Products “Sold in
 17                        California.”

 18         First, the plain language of § 25982 demonstrates that it prohibits a subject foie
 19 gras product from being “sold in California.” The term does not prohibit any products
 20 from being sold anywhere outside California. And the dictionary defines “sale” as “the
 21 act of selling — specifically: the transfer of ownership of and title to property from
 22 one person to another for a price.” See, e.g., https://www.merriamwebster.com/
 23 dictionary/sale (emphasis added). On its face and under its plain meaning, § 25982
 24 thus bars “the transfer of ownership of and title to” certain foie gras products only if
 25 those acts take place “in California.”
 26                2.      Unlike Other Statutes, § 25982 Does Not Include Any Special or
                           More Expansive Definition of the Term “Sold in California.”
 27
 28         Second, § 25982 does not include any special definition of the term “sold in

                                                  - 8-
                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 14 of 24 Page ID #:2412




  1 California” that would extend it to sales outside California — whereas that particular
  2 term itself and the term “sale” are specially defined in numerous other statutes. For
  3 example, the same term — “sold in California” — is given a special definition in section
  4 22761 of the Business and Professions Code, regulating smartphones, as follows: “‘Sold
  5 in California,’ or any variation thereof, means that the smartphone is sold at retail from
  6 a location within the state, or the smartphone is sold and shipped to an end-use
  7 consumer at an address within the state.” Cal. Bus. & Prof. Code § 22761(a)(4).
  8         Examples abound even in the same Health and Safety Code in which § 25982
  9 appears. Section 25990 provides that a “business owner or operator shall not know-
 10 ingly engage in the sale within the state” of pork from pigs raised in a certain manner,
 11 Cal. Health & Safety Code § 25990(b), and section 25991 provides a special definition
 12 of “sale” for that statute: “For purposes of this section, a sale shall be deemed to
 13 occur at the location where the buyer takes physical possession of an item covered
 14 by Section 25990.” Cal. Health & Safety Code § 25991(o) (emphasis added).
 15 Likewise, section 14950 of the Health and Safety Code, part of the California Cigarette
 16 Fire Safety and Firefighter Protection Act, provides that “sale” or “sell” “means any
 17 transfer, exchange, or barter, in any manner or by any means whatever, or any
 18 agreement for these purposes.” Cal. Health & Safety Code § 14950(10) (emphasis
 19 added). See also, e.g., Cal. Health & Safety Code § 24532(a) (“As used in this chapter
 20 [regulating the sale of bunk beds], ‘sale’ or ‘sell’ means remanufacturing, retrofitting,
 21 selling, contracting to sell or resell , leasing, subletting, or otherwise placing in the
 22 stream of commerce.”) (emphasis added); Cal. Health & Safety Code § 108042(k)
 23 (“Sell” or “sale” in product recall statute “means a transfer for consideration of title or
 24 of the right to use, by lease or sales contract, including, but not limited to, transactions
 25 conducted through sales outlets, catalogs, or the Internet or any other similar
 26 electronic means.”) (emphasis added). In sharp contrast, the Legislature assigned no
 27 such special or expansive meanings for purposes of when foie gras products are “sold”
 28 under § 25982.

                                                  - 9-
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 15 of 24 Page ID #:2413




  1                3.      There Is No Actual Evidence of Legislative Intent to Extend
                           § 25982 to Out-of-State Sales.
  2
            Third, there is no actual evidence of any legislative intent to the contrary.
  3
      Nothing in Senate Bill 1520 (2004) or the statute’s legislative history addressed “sales”
  4
      other than in passing, let alone evinced an intent to reach sales in other States. Indeed,
  5
      Plaintiffs’ Fourth Amended Complaint details the decades of legislative proceedings and
  6
      history — and the statements regarding the intent of the legislation made therein — that
  7
      culminated in § 25982. (4AC ¶¶ 22-24, 48-71.) This history evidences zero intent to
  8
      apply § 25982 to out-of-state foie gras sales. In 1975 and 1976, John Burton, then a
  9
      congressman from California who would go on, decades later, to introduce a state-level
 10
      foie gras ban in the California Senate, tried and failed to garner support for federal
 11
      legislation banning the “importation” of foie gras products to the United States. (Id.
 12
      ¶¶ 22-24.) Mr. Burton’s first two attempts to ban foie gras products reveal that he
 13
      knew full well how to draft a law that attempts to ban the importation of a product
 14
      containing foie gras, as opposed to just its sale. (Id. ¶ 24.) Mr. Burton’s legislative
 15
      draftsmanship is important in interpreting the scope of § 25982 of the California
 16
      Health and Safety Code.
 17
            As a California State Senator in 2004, Mr. Burton introduced Senate Bill 1520 to
 18
      target the force-feeding of ducks in California. (Id. ¶ 48.) Mr. Burton’s focus was on
 19
      the production of foie gras in California. The various legislative analyses all state:
 20
      “According to the author’s office, this bill is intended to prohibit the force feeding of
 21
      ducks and geese for the purpose of enlarging their livers beyond their normal size.” (Id.
 22
      ¶ 53.) The legislative analyses of SB 1520 discuss the number of ducks in California
 23
      that would be affected by the bill as well as the volume of sales in California. (Id.
 24
      ¶ 55.) By contrast, the legislative analyses made no more than a passing reference to
 25
      Plaintiff Hudson Valley or the sales of foie gras products in other States, let alone the
 26
      shipment of foie gras products from other States to recipients in California. And,
 27
      despite the fact that at least one of the Canadian Farmers was selling foie gras in the
 28

                                                  - 10 -
                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 16 of 24 Page ID #:2414




  1 United States at the time, the legislative analyses make no reference to any foie gras
  2 producer in Canada. (Id. ¶ 56.)
  3         Further evidence of the California Legislature’s intention that SB 1520 would be
  4 operative only as to in-state producers of foie gras is found in the provisions of the
  5 legislation that were included in the penultimate amendment to the bill. On June 21,
  6 2004, the California Assembly added a subsection (d) to section 25984, which declared
  7 the Legislature’s “support” for assisting “California businesses that currently rely on
  8 the sale of force fed birds” to identify alternate business opportunities. (Id. ¶62.)
  9 Although this subsection was ultimately removed from the final version of the bill, this
 10 language demonstrates that the persons or entities whose agricultural practices the
 11 California Legislature was targeting in S.B. 1520 were not out-of-state businesses such
 12 as Hudson Valley and the Canadian farmers (who had no participation in California’s
 13 legislative process) but, rather, only sellers in California. (Id. ¶ 63.)
 14         While Defendant makes much of the Ninth Circuit’s conjecture that the
 15 Legislature must have intended to “discourage the consumption of products produced
 16 by force feeding birds and prevent complicity in a practice that it deemed cruel to
 17 animals,” that language was pulled from thin air, without a single citation to any
 18 California source or authority. See Ass’n des Eleveurs de Canards et d’Oies du Quebec
 19 v. Harris, 729 F.3d 937, 952 (9th Cir. 2013). Instead, the Ninth Circuit compared
 20 § 25982 to a statute banning the slaughter of horsemeat for human consumption —
 21 whereas § 25982 does not ban either the slaughter of ducks or the consumption of their
 22 fattened livers. Indeed — putting aside the fact that nothing in S.B. 1520 even purports
 23 to ban the “consumption” of foie gras from force-fed birds — this divination of the
 24 Legislature’s intention runs directly contrary to statements made by even the legislator
 25 who introduced the bill, Senator John Burton, that “[t]his bill has nothing to do … with
 26 banning, uh, foie gras.” (Dkt. 118-5 [Tenenbaum Decl. 5/14/2014 at ¶ 2].) And in his
 27 signing message, then Governor Arnold Schwarzenegger wrote to the Senate, “This
 28 bill’s intent is to ban the current foie gras production practice . . . It does not ban the

                                                  - 11 -
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 17 of 24 Page ID #:2415




  1 food product, foie gras.”
  2                4.      Absent a Special Definition, California Courts Look to the
                           Commercial Code’s Default Rule for Where a Sale of Goods Is
  3
                           Deemed to Take Place.
  4
            Fourth, the California Commercial Code provides a default rule to determine the
  5
      place of sale where, as here, a statute does not further define a “sale.” The California
  6
      Courts of Appeal have applied the UCC’s definition of “sale” to situations where, as
  7
      here, a product is shipped to a California consumer from an out-of-state seller: “The
  8
      State Tax Law … does not set forth any rule for determining the point at which title
  9
      passes. Since the sales at issue in this appeal were negotiated at retailers in a California
 10
      city but had to be shipped to the California consumer from an out-of-state location,
 11
      title passed out of state under section 2401[(2)].” City of South San Francisco v.
 12
      Board of Equalization, 232 Cal.App.4th 707, 728 (Cal. Ct. App. 2014) (emphasis
 13
      added); see also City of Fontana v. Cal. Dep’t of Tax & Fee Admin., 17 Cal.App.5th
 14
      899, 905 (Cal. Ct. App. 2017) (noting that state board “did not exceed its authority ‘by
 15
      using section 2401[(2)]’” to determine location of sale).
 16
            Section 2106 of the Commercial Code defines a “sale” (not unlike the dictionary
 17
      does): “A ‘sale’ consists in the passing of title from the seller to the buyer for a price
 18
      (Section 2401).” Cal. Comm. Code § 2106. Section 2401, in turn, provides: “Unless
 19
      otherwise explicitly agreed title passes to the buyer at the time and place at which the
 20
      seller completes his performance with reference to the physical delivery of the goods …
 21
      and in particular … (a) If the contract requires or authorizes the seller to send the goods
 22
      to the buyer but does not require him to deliver them at destination, title passes to the
 23
      buyer at the time and place of shipment[.]” Cal. Comm. Code 2401(a)(2).
 24
            In his motion, Defendant argues that the UCC does not apply because section
 25
      2102 of the UCC provides that “Division 2 ‘does not impair or repeal any statute
 26
      regulating sales to consumers’ or ‘any specified classes of buyers.’” Mot. at p. 7 (citing
 27
      UCC § 2102.) Defendant takes this to mean that the UCC “cannot properly be used to
 28
      interpret section 25982” because section 2102 makes the UCC inapplicable to instances
                                                   - 12 -
                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 18 of 24 Page ID #:2416




  1 in which another statute regulates what may be sold to consumers. Id. This argument
  2 misunderstands section 2102’s limitation on the applicability of the UCC to consumer
  3 transactions. As the official California Code Comment to section 2102 explains, that
  4 provision was intended to “exclude certain special statutes pertaining to sales to unique
  5 groups of buyers.” Cal. Code Comment to Cal. Comm. Code § 2102 (emphasis
  6 added); see Mysel v. Gross, 70 Cal.App.3d Supp. 10, 14 n.2 (Sup. Ct. App. Dep’t 1977)
  7 (citing code comment and rejecting argument that this “impair or repeal” phrase
  8 rendered code inapplicable since statute at issue “applie[d] to all contracts of sale”).
  9         By contrast, § 25982 is not a special statute pertaining to sales to unique groups
 10 of buyers; it applies to all sales of foie gras products in California, regardless of the type
 11 of buyer — whether a consumer or a business, such as a restaurant. Moreover, the rule
 12 as to impairment or repeal actually operates in exactly the opposite direction from that
 13 argued by Defendant: the Commercial Code provides that “no part of it shall be
 14 deemed to be impliedly repealed by subsequent legislation” — such as § 25982— “if
 15 such construction can reasonably be avoided.” Cal. Comm. Code § 1104 (emphasis
 16 added). Defendant asks the Court to ignore the UCC’s default rule regarding the loca-
 17 tion of sale, but Defendant has no authority for any other definition of the term “sold
 18 in California” in the statute (§ 25982) he is threatening to enforce
 19                5.      The Legislature Knows Full Well How to Proscribe the Conduct
                           Defendant Is Now Threatening to Punish — Such as the
 20
                           Shipment, Distribution, or Delivery of Foie Gras Products — But
 21                        It Chose Not to Prohibit That Activity.
 22         Fifth, it is obvious that the Legislature decided not to include any of the other
 23 statutory terms it knows how to use when it seeks to ban products from even being
 24 shipped to California, such as bans on shipping, distribution, or physical delivery to a
 25 consumer. E.g., Cal. Bus. & Prof. Code § 22761(a)(4) (“‘Sold in California,’ or any
 26 variation thereof, means that the smartphone is sold at retail from a location within the
 27 state, or the smartphone is sold and shipped to an end-use consumer at an address
 28 within the state.”); Cal. Food & Agric. Code § 27519.5 (“‘Shipped egg’ means an egg

                                                  - 13 -
                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 19 of 24 Page ID #:2417




  1 that is produced outside the State of California and shipped into the state for purposes
  2 of resale or use by a direct user.”); Cal. Health & Safety Code § 25996 (providing that
  3 certain shelled eggs “shall not be sold or contracted for sale for human consumption
  4 in California”); Cal. Health & Safety Code § 11107.2(d)(3)-(4) (“Sell” or “sale” of
  5 prohibited nonodorized butane means “to furnish, give away, exchange, transfer,
  6 deliver, surrender, distribute, or supply, in exchange for money or any other
  7 consideration”; “seller” means any person … that sells nonodorized butane to any
  8 customer within this state.”); Cal. Pen. Code § 597z(a)(2) (“For the purposes of this
  9 section, the sale of a dog or dogs shall not be considered complete … unless and until
 10 the seller physically transfers the dog or dogs to the purchaser.”); Cal. Rev. & Tax
 11 Code§ 25135(a) (“Sales of tangible personal property are in this state if: (1) The
 12 property is delivered or shipped to a purchaser … within this state regardless of the
 13 f.o.b. point or other conditions of the sale.”); Cal. Corp. Code § 25008 (defining sale of
 14 security to include when “the security is delivered to the purchaser in this state”).
 15         Legislatures know exactly how to extend a ban to out-of-state sales of animal
 16 products that are transported into their states. In Maryland, for example, two bills
 17 introduced last month define a “retail pet store” to include one that sells household pets
 18 “by internet transaction,” Md. Sen. Bill 625 (Feb. 3, 2020) (available at http://mgaleg.
 19 maryland.gov/2020RS/bills/sb/sb0625f.pdf), and prohibit the “transport into or with in
 20 the State, by common carrier or other for-hire transportation service, [of] cats or dogs
 21 for sale or transfer in the State,” Md. Sen. Bill 626 (Feb. 3, 2020) (available at
 22 http://mgaleg.maryland.gov/2020RS/bills/sb/sb0626f.pdf).
 23         While Defendant would like this Court to read such expansive provisions into
 24 § 25982, the California Legislature said nothing of the sort when it prohibited a pro-
 25 duct from being “sold in California.” The Legislature’s choice not to do so in § 25982
 26 compels this Court to conclude that a “sale” under § 25982 does not include a
 27 transaction in which an out-of-state seller sells and transfers title to foie gras products
 28 outside California, even if the products are shipped to a recipient in California.

                                                 - 14 -
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 20 of 24 Page ID #:2418




  1                6.      Applying § 25982 to Sales from Out-of-State Sellers Would
                           Violate the Presumption Against Extraterritoriality.
  2
            Sixth, interpreting § 25982’s ban on foie gras products “sold in California” as
  3
      applying only to sales that actually take place within California — and not those con-
  4
      summated in other States — will satisfy an important canon of statutory interpretation.
  5
      The California Supreme Court applies a “presumption against extraterritoriality” to
  6
      California statutes. “However far the Legislature’s power may theoretically extend, we
  7
      presume the Legislature did not intend a statute to be operative, with respect to
  8
      occurrences outside the state, ... unless such intention is clearly expressed or reasonably
  9
      to be inferred from the language of the act or from its purpose, subject matter or
 10
      history.” Sullivan v. Oracle Corp., 51 Cal.4th 1191, 1207 (2011) (cleaned up). There is
 11
      nothing in § 25982 (or the provisions enacted with it) that suggests that the Legislature
 12
      intended to reach Plaintiffs’ foie gras products sold in other States — even if the
 13
      products are sent to someone in California.
 14
                   7.      Declaring § 25982 Applicable Only to Products Sold by Sellers in
 15                        California to Buyers in California Respects the Doctrine of
 16                        Constitutional Avoidance.

 17         Seventh, under the “doctrine of constitutional avoidance,” statutes should not be
 18 construed to raise constitutional issues “if any other possible construction remains
 19 available.” People v. Garcia, 2 Cal.5th 792, 804 (2017). This canon “reflects the
 20 prudential concern that constitutional issues not be needlessly confronted.” Edward J.
 21 DeBartolo Corp. v. Florida Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568,
 22 575 (1988). In this case, two of Plaintiffs’ causes of action (which will ultimately be the
 23 subject of a Ninth Circuit appeal) arise under dormant Commerce Clause doctrine and
 24 depend on the extent of the burden that § 25982 imposes on interstate and foreign
 25 commerce. The doctrine of constitutional avoidance provides yet another reason for
 26 this Court to declare that § 25982’s ban on products “sold in California” does not
 27 apply to products sold in other States — i.e., when title passes outside California from
 28 an out-of-state seller to a buyer at the time and place of shipment outside California —

                                                  - 15 -
                        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 21 of 24 Page ID #:2419




  1 as such a declaration will avoid magnifying the burden that § 25982 already imposes
  2 on interstate commerce.
  3                                          *      *      *
  4         All of the foregoing support a construction of § 25982 which is limited to
  5 circumstances where foie gras products are actually “sold in California” — and which
  6 does not punish the sale of products in other States, even if they are ultimately shipped
  7 to addresses in California. As the United States Supreme Court held in BMW of N.
  8 Am., Inc. v. Gore, 517 U.S. 559, 573 (1996), one State “does not have the power,
  9 however, to punish [a private business] for conduct that was lawful where it occurred
 10 and that had no impact on [that State] or its residents. Nor may [that State] impose
 11 sanctions on [the business] in order to deter conduct that is lawful in other jurisdic-
 12 tions.” Plaintiffs’ interpretation ensures that § 25982 does not let California impose
 13 civil penalties on out-of-state sellers of wholesome, unadulterated USDA-approved
 14 poultry products for sales that take place outside California — where they are entirely
 15 legal — merely because those products are ultimately sent to a recipient in California.
 16         D.     Extending the Application of § 25982 to the Sale of Plaintiffs’ Products
 17                Outside California Based on Their Shipment to an Address in
                   California—As Defendant Proposes—Would Lead to Absurd Results
 18                and Would Only Magnify the State’s Burden on Interstate and Foreign
 19                Commerce.
            Defendant’s final argument in favor of dismissing Plaintiffs’ declaratory relief
 20
      claim is that “Plaintiffs fail to grapple with the various absurdities that would result if
 21
      the UCC could be used, as they suggest, to avoid operation of section 25982.” To the
 22
      contrary, it is actually Defendant’s position that would create a host of absurdities.
 23
 24 Defendant’s view is that § 25982 applies to “all sales of force-fed foie gras products
 25 purchased from an out-of-state seller that are delivered to a buyer in California.” Mot.
 26 at p. 5. Under this sweeping view, the act of delivery to a buyer in California is what
 27 would trigger application of the statute, such that third-party delivery companies such
 28 as FedEx and UPS (or even the Post Office) would become accomplices to violations of

                                                  - 16 -
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 22 of 24 Page ID #:2420




  1 § 25982. Moreover, it is hard to imagine that the Legislature intended to allow a
  2 Californian to purchase foie gras products outside California and physically carry them
  3 back here himself (or have a friend bring or ship them to him) while making it unlawful
  4 for him to use the convenience of a common carrier to deliver them for him.
  5         In support of its claim that Plaintiffs’ proposed construction is absurd, Defendant
  6 argues that, “if adopted, [the rule advocated by Plaintiffs] would enable the sale of the
  7 proscribed products in the California market.” Mot. at p. 7. Defendant ignores an
  8 essential aspect of § 25982, which demonstrates why Plaintiffs’ rule accords with the
  9 intention of the Legislature: under Plaintiffs’ cited definitions, the “sale” is not “in the
 10 California market.” Of course, nothing in § 25982 even purports to prohibit the mere
 11 receipt, possession, or consumption of foie gras products in California.
 12         Defendant attacks a straw man when he asserts that the UCC cannot apply
 13 because a “buyer and seller could easily circumvent § 25982 simply by agreeing
 14 between them that title to an otherwise-prohibited product passes outside of California,
 15 even if both the buyer and the seller are in California.” Mot. at p. 8 (emphasis
 16 added). Plaintiffs are not asking this Court to make any determination whatsoever
 17 regarding § 25982’s application where both a buyer and seller are in California. Quite
 18 explicitly, Plaintiffs seek a declaration only that § 25982 is unenforceable against out-
 19 of-state sellers of foie gras products that are “shipped to persons in California after title
 20 has passed from a seller outside the State of California, such as where … out-of-state
 21 sellers accept orders for foie gras products outside California and deliver foie gras
 22 products to shippers outside California for delivery to a shipping address in
 23 California.” (4AC, Prayer for Relief ¶ A1 (emphasis added).) And in any event,
 24 Plaintiffs have squarely alleged that they do not contract around the UCC’s default rule
 25 with their customers, making Defendant’s exaggerated argument irrelevant to the facts
 26 Plaintiffs ask this Court to rule on. (4AC ¶¶ 121, 126.)
 27         Indeed, the sheer breadth of the rule urged by Defendant should cause this Court
 28 to rethink the burden Defendant’s interpretation would impose on interstate commerce.

                                                 - 17 -
                      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 23 of 24 Page ID #:2421




  1 While States certainly have police power over farmers and farm animals within their
  2 borders — as well as the power to regulate the in-state sales of products from those
  3 animals — what is “absurd” is the attempt by a State such as California to prohibit
  4 even the shipment by out-of-state sellers to recipients in California of wholesome
  5 poultry products that are sold outside California (especially when based solely on the
  6 way a farm animal was fed outside California). Cf. Sam Francis Fdn. v. Christies, Inc.,
  7 784 F.3d 1320, 1323 (9th Cir. 2015) (California statute as applied to sales by Califor-
  8 nia resident that take place outside of California is an unconstitutional extraterritorial
  9 regulation).
 10         And what would further be “absurd” is a result in this case that transmogrifies
 11 the term “sold in California” in § 25982 to include even the interstate shipment of a
 12 wholesome poultry product produced in another State from animals raised in another
 13 State — and sold by a seller in another State — merely because that wholesome product
 14 is shipped to a recipient in California. As Plaintiffs have pointed out in their pending
 15 motion for reconsideration (Dkt. 215) to be heard concurrently with their pending
 16 motion for summary judgment (Dkts. 218-1 & 216, another chambers of this Court
 17 just recently recognized that the allegation that “California has no legitimate local
 18 interest in farming conditions in other states” is sufficient to suggest “the absence of
 19 any benefits that would justify [a statute’s ban on sale of food products from animals
 20 raised outside California] alleged burden on interstate commerce.” North American
 21 Meat Institute v. Becerra, No. 2:19-cv-08569-CAS, 2020 WL 919153 at *3 (C.D. Cal.
 22 Feb. 24, 2020). (See Dkt. 215.)
 23                                        *      *       *
 24         If California had intended for § 25982 to apply as broadly as Defendant would
 25 now like, then the Legislature would have provided as much. Plaintiffs have more than
 26 adequately alleged their claim for declaratory relief as to the application of § 25982. If
 27 the Court were to believe any additional facts were necessary to state a claim, Plaintiffs
 28 would respectfully request leave to further amend to include them. Yet this motion

                                                 - 18 -
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:12-cv-05735-SVW-RZ Document 222 Filed 03/24/20 Page 24 of 24 Page ID #:2422




  1 should not even be a close one. Indeed, as more fully developed in Plaintiffs’ cross-
  2 motion for summary judgment (Dkts. 218-1 & 216), the Court should now issue a
  3 declaratory judgment in Plaintiffs’ favor on this claim.
  4                                      CONCLUSION
  5        For the foregoing reasons, Defendant’s motion to dismiss should be denied.
  6
      Dated:      March 23, 2020            Respectfully submitted,
  7
                                            /s/ Michael Tenenbaum
  8                                         Michael Tenenbaum, Esq.
                                            THE OFFICE OF MICHAEL TENENBAUM, ESQ.
  9
                                            Counsel for Plaintiffs
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                - 19 -
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
